WADDILL, Circuit Judge.
I concur with the majority in this case in so far as the plaintiff in error is convicted of the unlawful transportation and possession of liquor, but I cannot see my way clear to do so respecting the conviction for a nuisance under the third count of the information.
The defendant was found at night on the highway by an officer, with a gallon of whisky in his possession. For this offense he was tried and convicted, and fined $500, which it seems to me was no mean punishment for the offense; certainly, it was the highest that the law authorized. To convict him in addition, and imprison him for 12 months, for an alleged nuisance, unless clearly established by the facts, should not be done. From my view of the testimony, the same entirely fails to make out a case of nuisance, and, on the contrary, establishes, assuming a nuisance to have been committed, that it was by some one other than the plaintiff in error, and without his knowledge.